Carter and Chappell, JJ.,
concurring.
We agree fully with the finding of facts contained in the opinion and the law announced applicable thereto. The opinion, however, should not be construed as in any manner changing the common law method of obtaining service of process on a partnership by proper service upon all its members. Neither does it change the rule announced in Winters v. Means, 25 Neb. 241, 41 N. W. 157, to the effect that service of process upon a partnership will be allowed where all members of the partnership within the state are properly served, whether or not it has a place of business within the state.